DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-21 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first row clock decoder that receives the third part of the row address, receives the row selection bit from the single row decoder, and provides a first decoded row clock to the first row decoder array based on and an internal clock in combination with the other limitations thereof as is recited in the claim. Claims 2-4 and 7-15 depend on claim 1.

	
Regarding claim 16: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a single row decoder coupled directly to the first pre-decoder, the second pre-decoder and the third pre-decoder, wherein the single row decoder provides a selection


Regarding claim 20: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of fabricating a first row address buffer that receives the first part of the row address from the first row _pre-decoder, buffers the first part, and provides a buffered first part to the second pre-decoder: and fabricating a second row address buffer that receives the second part of the row address from the second row pre-decoder, buffers the second part, and provides a buffered second part to the second pre-decoder in combination with the other limitations thereof as is recited in the claim. Claim 21 depends on claim 20.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827